     Case 2:18-cv-01890-RFB-EJY Document 38 Filed 04/23/20 Page 1 of 2



 1                                   UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3    STEVEN KINFORD,                                              Case No. 2:18-cv-01890-RFB-EJY
 4                     Plaintiff,
                                                                                 ORDER
 5             v.
 6    SHANNON MOYAL,
 7                     Defendants.
 8

 9             Before the Court is Plaintiff’s Motion to Terminate Mediation Conference (ECF No. 24). On

10   April 17, 2020, Defendant filed an Opposition to Plaintiff’s Motion. ECF No. 34. Also before the

11   Court is Plaintiff’s Motion for Clarification in which Plaintiff seeks the opportunity to file a reply to

12   Defendant’s Opposition. ECF No. 36. For the reasons set forth below, Plaintiff’s Motions are

13   denied.

14             In his Motion, ECF No. 24, Plaintiff asks the Court to “terminate the upcoming mediation

15   conference” because mediation is likely to be futile. Plaintiff also asks to the Court to order the

16   commencement of discovery.

17             On March 19, 2020, the Court vacated the mediation conference due to circumstances created

18   by COVID-19. ECF No. 22. To date, a mediation date has not been reset as those circumstances

19   have not abated. Moreover, Plaintiff is correct that until the mediation conference takes place,

20   discovery in this case will not proceed.

21             Nonetheless, and as Defendant avers, the Inmate Early Mediation Conference is part of a

22   valuable program that allows the resolution of claims without protracted litigation. The mediation

23   program is also one in which the Court strongly believes. Plaintiff’s claims, as expressed in ECF

24   No. 24, are ones that are reasonably susceptible to resolution through mediation.             Likewise,

25   Defendant seeks an opportunity to resolve this case through mediation and believes such resolution

26   is possible. ECF No. 34. Therefore, at this time, the Court denies Plaintiff’s request to exempt this

27   case from the mediation.

28
     Case 2:18-cv-01890-RFB-EJY Document 38 Filed 04/23/20 Page 2 of 2



 1             Accordingly,
 2             IT IS HEREBY ORDERED that Plaintiff’s Motion to Terminate Mediation Conference

 3   (ECF No. 24) is DENIED without prejudice. Plaintiff’s request to commence discovery is also

 4   denied.

 5             IT IS FURTHER ORDERED that if a mediation date is not reset within the next 90 days,

 6   Plaintiff may renew his motion.

 7             IT IS FURTHER ORDERED that Plaintiff’s Motion for Clarification (ECF No. 36) is

 8   DENIED as moot.

 9             DATED this 23rd day of April 2020.

10

11                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     -2-
